DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. The claims recite a method directed to the training of user using a training trailer.  For example, the limitation of claim 5 are directed to the step of entering an excavation training trailer by a trainee; activating an excavator training program by an operator, transmitting sight, sound, scent and feel stimuli to the trainee and receiving sight, sound, scent and feel from the trainee.  The examiner notes that the limitation of claim 5 appears to be directed to the abstract idea of certain method of organizing human activity.  As the limitation of claim 5 appears to be directed to a series of steps of managing personal behavior by teaching/training a user to user an excavator.   
This judicial exception is not integrated into a practical application. In particular, the claim only recites elements a training trailer, however, this particular limitation is presented in a generic manner such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For example, Swiderski and Covannon reference provides a teaching a combination of training trailer  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the training steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent limitation of claims 6-10 also fails to alleviate the finding of the independent claims, since the dependent limitations only provide further limitation directed to the using the generic computing devices as part of the training.  As such, the same 2A and 2B analysis of the independent claims can also be applied in the dependent claims 6-10.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6  are rejected under 35 U.S.C. 103 as being unpatentable over Romanoff US 5,888,069, in view of Swiderski 9,666,095 and further in view of Covannon US 20020186348
Claims 5 and 6:  The Romanoff reference provides a teaching if 
Entering a training trailer by a trainee (see FIG. 1 item 102 a VR trainer in a training trailer); 
Activating the simulation training program by an operator (see FIG. 1 item 200 and col. 3:25-40); 
Transmitting sight and sound stimuli to the trainee (see col. 3:40-48).
Receiving corresponding sight and sound feedback from the trainee (see col. 3:1-10).  

The Romanoff reference is silent on having an excavator training, having an excavator simulation; transmitting and receiving feel stimuli.  However, the Swiderski reference provides a teaching of an excavator training, having an excavator simulation (see col. 5:62-6:7) and transmitting and receiving feel stimuli (see col. 5:55-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Romanoff reference with the feature of an excavator training, having an excavator simulation and transmitting and receiving feel stimuli, as taught by Swiderski, in order to provide a wider variety of different type of simulation.   

The Romanoff reference is silent on the scent and feel stimuli.  However, the Covannon reference provides a teaching of transmission of the scent stimuli and receiving the scent feedback from the trainee (see paragraph 139 and 142).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Romanoff reference with the feature of scent, as taught by Covannon reference in order to provide a more realistic training scenario for the user.  

Claim 7:  The Romanoff reference is silent on the teaching of wherein the feedback is received from the trainee, through the training program, as the trainee performs the simulated excavation by viewing a simulation screen.  However, the  Swiderski reference provide a teaching of  wherein the feedback is received from the trainee, through the training program, as the trainee performs the simulated excavation by viewing a simulation screen  (see col. 5:30-50 and col. 6:40-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Swiderski reference with the feature of  wherein the feedback is received from the trainee, through the training program, as the trainee performs the simulated excavation by viewing a simulation screen, as taught by Swiderski, in order to provide a wider variety of different type of simulation.   

Claim 8: The Romanoff reference provides a teaching wherein the training program is installed in a computer by which the simulated excavation is run and is housed in the excavation training trailer (see col. 3:25-40).  

Claim 9:  The Romanoff reference provide a teaching of wherein the sight, sound, received by the trainee is elicited from dynamic excavation situations in the training program (see col. col. 3:40-48).   

However, the Romanoff reference is silent on the teaching of scent and feel stimuli received by the trainee is elicited from dynamic excavation situations in the training program.  However, the Swiderki reference provides a teaching of feel stimuli received by the trainee is elicited from dynamic excavation situations in the training program (see col. 5:62-6:7 and col. 5:55-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Romanoff reference with the feature of feel stimuli received by the trainee is elicited from dynamic excavation situations in the training program, as taught by Swiderski, in order to provide a wider variety of different type of simulation and provide a more realistic training scenario.   



Additionally, the  Covannon reference provides a teaching of scent stimuli received by the trainee is elicited from dynamic excavation situations in the training program  (see paragraph 139 and 142).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Romanoff reference with the feature of scent, as taught by Covannon reference in order to provide a more realistic training scenario for the user.  



Claim 10:  The Romaoff reference provides a teaching wherein the feedback is further received via VR workspace through which the through which VR data related to the excavation simulation is transmitted and received, the VR workspace being located between at least the seated trainee and the simulation screen (see FIG 1 item 102 and 110).  


Allowable Subject Matter
Claims 1-4 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715